1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
2                                                                  EASTERN DISTRICT OF WASHINGTON




3                        UNITED STATES DISTRICT COURT Dec 20, 2018
                        EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK    C



4
     ALETA BUSSELMAN,                            No. 4:18-CV-05109-SMJ
5
                               Plaintiff,        ORDER ADOPTING
6                                                DEFENDANT’S PROPOSED
                  v.                             PROTECTIVE ORDER AND
7                                                REJECTING PLAINTIFF’S
     BATTELLE MEMORIAL                           PROPOSED PROTECTIVE
8    INSTITUTE, an Ohio nonprofit                ORDER
     corporation,
9
                               Defendants.
10

11          IT IS HEREBY ORDERED: Pursuant to Federal Rule of Civil Procedure

12   26(c) and based on the parties’ submissions, ECF Nos. 25 & 28, Defendant Battelle

13   Memorial Institute’s proposed Protective Order, ECF No. 25-2, is APPROVED,

14   ADOPTED, and INCORPORATED in this Order by reference. Plaintiff Aleta

15   Busselman’s proposed Protective Order, ECF No. 25-1, is rejected because it is

16   insufficient to protect the security-sensitive and classified information involved in

17   this case.

18   //

19   //

20   //


     ORDER ADOPTING DEFENDANT’S PROPOSED PROTECTIVE ORDER
     AND REJECTING PLAINTIFF’S PROPOSED PROTECTIVE ORDER - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 20th day of December 2018.

4
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

     ORDER ADOPTING DEFENDANT’S PROPOSED PROTECTIVE ORDER
     AND REJECTING PLAINTIFF’S PROPOSED PROTECTIVE ORDER - 2
